Opinion by
Judge Pryor:
It is evident that the appeal bond executed by appellee was not only intended, but was a bond executed in the circuit court, or rather before the clerk of that court, to supersede the judgment rendered in the quarterly court. . The bond is styled “Appeal from a judgment of T. R. Barnett, Judge, Green quarterly court;” but in the body of the bond it is recited that the appeal is from the judgment of the Green county court, a mere omission by the clerk or draftsman, at best. Still, leaving the writing upon its face to show plainly the interest of the parties, and the court from which the appeal was taken, the demurrer admits the statements in the petition to be true. The bond is made' part of it; and we think there is no doubt as to its sufficiency and the liability of the surety in the event the party appealing failed in the action.
If the bond was not even filed with the petition it would be no ground for demurrer; but the record shows that it w|as made part of the petition, and is now in the record. In Kendall v. Russell, 5 Dana 501, an authority referred to by counsel for the appellee, it is said: “The parties should be bound for what they intended to be *390bound, and no more.” This, we think, is good law, and it being manifest that these parties intended to execute a bond to obtain an appeal from the quarterly court, and did, in fact, execute it, the judgment is reversed and cause remanded with directions to overrule the demurrer to the petition, for further proceedings consistent with this opinion.

W. H. Chelf, for appellant.


J. C. Rush, for appellees.